EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bailey on 03/25/2021.

The application has been amended as follows: 

IN THE CLAIMS:

1. (Currently Amended) A polyimide film containing:
	a polyimide expressed by a following general formula (1); and
	a structure expressed by a following general formula (A-1), and at least one or more of structures respectively expressed by a following general formula (A-2), a following general formula (A-3) and a following general formula (A-4), as A in the general formula (1),
	wherein among the general formulas (A-2) to (A-4), a general formula (A-5), consisting of the general formula (A-2) and a following general formula (X-1), is at least contained,

	wherein among the general formulas (B-1) to (B-4), a general formula (B-5), consisting of the following general formula (B-1) and a general formula (Y-1), is at least contained, as B in the general formula (1),
	wherein a content of γ-butyrolactone is at least 0.01 mass% and smaller than 3 mass%,

    PNG
    media_image1.png
    148
    288
    media_image1.png
    Greyscale

wherein, in the general formula (1), A represents a bivalent organic group, B represents a tetravalent organic group, and n is 2 or more;

    PNG
    media_image2.png
    249
    421
    media_image2.png
    Greyscale

in the general formula (A-2), X represents a bivalent organic group selected from following general formulas (X-1) to (X-3);

    PNG
    media_image3.png
    552
    441
    media_image3.png
    Greyscale

in the general formula (A-3), a is 0 or 1;

    PNG
    media_image4.png
    427
    395
    media_image4.png
    Greyscale

wherein, in the general formula (B-1), Y represents one of structures selected from following general formula (Y-1) to general formula (Y-3);			
    PNG
    media_image5.png
    40
    203
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    272
    354
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    599
    443
    media_image7.png
    Greyscale

wherein a Yellow Index (YI) is [[5.0]] 4 or less,
wherein the structure expressed by the general formula (A-1) is derived from 3,3’-diaminodiphenyl sulfone (3, 3’-DDS) 
wherein the structure expressed by the general formula (A-5) is derived from 4,4’-diaminodiphenyl sulfone (4, 4’-DDS) 
wherein the structure expressed by the general formula (B-5) is derived from 4,4’-oxydiphthalic dianhydride (ODPA) and
3,3’-DDS is provided at a molar ratio range of 20% to 80% of total constituents of the 3, 3’-DDS and the 4, 4’-DDS


6. (Currently Amended) A polyimide film containing:
	a polyimide expressed by following general formula (1); and
	a structure expressed by following general formula (A-1) as A in the general formula (1), and a structure expressed by following general formula (A-5);
	wherein a structure expressed by a following general formula (B-5) is provided as B in general formula (1),
	wherein a content of γ-butyrolactone is at least 0.01 mass% and smaller than 3 mass%,
	wherein retardation (Rth) is 50 nm or less in a conversion value into a film thickness of 15 μm,
	wherein a glass transition temperature (Tg) is within a range of 250°C to 350°C,
	wherein elongation of the film is 10% or more, and coefficients of thermal expansion α1, α2 meet the following equation (I);
	0.95≤α2/α1≤1.05 (I)
	α1: Coefficient of thermal expansion below a glass transition temperature or less of the film in first measurement,
	α2: Coefficient of thermal expansion below the glass transition temperature or less of the film in second measurement,

    PNG
    media_image1.png
    148
    288
    media_image1.png
    Greyscale

wherein, in the general formula (1), A represents a bivalent organic group, B represents a tetravalent organic group, and n is 2 or more;

    PNG
    media_image8.png
    446
    413
    media_image8.png
    Greyscale

wherein a Yellow Index (YI) is [[5.0]] 4 or less,
wherein the structure expressed by the general formula (A-1) is derived from 3,3’-diaminodiphenyl sulfone (3, 3’-DDS) 
4,4’-diaminodiphenyl sulfone (4, 4’-DDS) 
wherein the structure expressed by the general formula (B-5) is derived from 4,4’-oxydiphthalic dianhydride (ODPA) and
wherein the 3,3’-DDS is provided at a molar ratio range of 20% to 80% of total constituents of the 3, 3’-DDS and the 4, 4’-DDS


Please cancel claims 11 and 15.

Reasons for Allowance
Claims 1, 6-8, and 12-14 are allowed.

The following is an examiner’s statement of reasons for allowance: as argued by applicant in the remarks filed none of Koji (JP 2006-152257), Michaud (US 5,684,119) and Sohn (US 2013/0302586) either alone of combined teach or suggest structure B-5 derived from ODPA.
	Furthermore, as can be seen from Table 1 of applicant’s specification when the polyimide contains the structure expressed by general formula A-1 derived from 3,3’-DDS, the structure expressed by general formula A-5 derived from 4,4’-DDS and the structure expressed by general formula B-5 derived from ODPA the yellowing index of the film is 4 or less.
	While Sohn teaches polyimide films having a YI of 5 or less, Sohn does not teach a polyimide composition as claimed. Thus, the combination of the prior art fails to teach or suggest the polyimide composition as claimed and there is not a reasonable expectation that the proposed combination can achieve a YI of 4 of less as claimed.
	For these reasons, the claims are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781